Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble of claim 1 clearly states “a bin liner for use with a bin having …”  This indicates that the liner, by itself, is the subject of the invention.  Line 4 of claim 1 states that the liner has “a shape being slightly smaller than the bin body,” which would indicate that a combination is being claimed with the combination including a bin and a liner.  Claim 1 is indefinite.
 Claims 2-6 recite the limitation "the reusable liner" in the preamble of each dependent claim.  There is insufficient antecedent basis for this limitation in the claim because claim 1 doesn’t state “reusable.”
Claim 4 recites the limitation "the inside portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tabele, Jr. (US 8292114) (Tabele).
Tabele discloses a bin liner for use with a bin having a bin body having a generally hollow cylindrical or rectangular prism shape and being closed at the bottom and having an upper ledge, the bin liner comprising: a flexible liner having a shape being slightly smaller than the bin body and having a closed bottom and an open upper end, the liner being constructed from a flexible material (a garbage bag is flexible) such that the liner does not fall when the bin is emptied.
Re claim 3, the liner is secured by a clip (base bar 110) on a ledge of the bin.
Re claim 4, the liner is a snug fit in the inside portion and requires a tug to be removed (any lift or pull is considered a tug).
Re claim 5, a garbage bag liner is considered substantially flexible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabele in view of Hale (US 5232117).
Tabele discloses the invention except for the silicon material.  Hale teaches a liner which comprises fiber stock silicone-coated sheet.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the material of the liner to be silicone coated (silicone is a material that includes silicon) or silicon material to act as a release agent to allow for the liner to slide more easily when being pulled or tugged out of the container when the liner is removed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733